Citation Nr: 1634212	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA Chapter 33 (Post-9/11 GI Bill) educational assistance benefits in the amount of $1,215.64, to include the question of whether the debt was validly created.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 2002 to November 2005, and from September 2007 to March 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's request for a waiver of recovery of an overpayment of education benefits in the total amount of $1,215.64.  The $1,215.64 amount is comprised of $89.94 for tuition and fees, $1,000.80 for housing, and $125.00 for books.  While the April 2014 statement of the case (SOC) and the May 2016 supplemental SOC list the issues as waiver of indebtedness totaling $1,215.64 and validity of post-911 GI Bill benefits totaling $1,903.82, it appears the $1,903.82 amount (and listing of that amount as a separate issue) was a clerical error because the rating decision on appeal only addressed the $125.00 (books), $1,000.80 (housing), and $89.84 (tuition) amounts for a total of $1,215.64.  Accordingly, the Board will proceed to decide the issue as listed on the Title page.

A March 2014 VA Form 21-22 shows that the Veteran was represented by an attorney.  In a May 2016 statement, the Veteran indicated that he has withdrawn that representation; therefore, the Veteran is unrepresented in this appeal.  The Board has reviewed the Veteran's education file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1. The creation of an overpayment, in the amount of $1,215.64, was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

2. The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA. 

3. Repayment of the overpayment debt would result in undue hardship to the Veteran.

4. Recovery of the overpayment would not defeat the purpose of the VA educational assistance benefits program.

5. A waiver of the overpayment would not result in unjust enrichment by the Veteran.

6. The Veteran's reliance on VA educational assistance benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation


CONCLUSIONS OF LAW

1. The creation of the overpayment in the amount of $1,215.64 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. 
§ 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2015).

2. The criteria for waiver of recovery of the overpayment of VA educational assistance benefits in the amount of $1,215.64 are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.  Moreover, this Board decision is a full grant of the benefit sought on appeal.


Validity of Debt and Waiver of Recovery of an Overpayment 
Legal Authority and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2015).  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).

The Veteran contends that a waiver of the overpayment of education benefits should be granted on the basis of equity and good conscience.  Specifically, the Veteran asserted that repayment of the education debt would cause undue financial hardship for the Veteran and his dependents.  The Veteran indicated that he barely has enough income to make ends meet each month in addition to paying off some personal loans.  The Veteran advanced that repayment of the overpayment of education debt would be financially devastating to him.  The Veteran also indicated that he was unaware of the overpayment and that VA was also at fault in the creation of the overpayment.  See May 2013 Veteran statement; August 2013 Veteran statement; January 2014 notice of disagreement. 

After a review of all of the evidence, the Board finds that the overpayment of VA education benefits in the amount of $1,215.64 was validly created (see 
38 U.S.C.A. §§ 1114(a), 5313; 38 C.F.R. § 3.665); the creation of the overpayment in the amount of $1,215.64 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran (see 38 U.S.C.A.  § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, applying the equitable principles and resolving reasonable doubt in the Veteran's favor, a waiver of the overpayment in the amount of $1,215.64 is warranted (see 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965).

Initially, the evidence does not reflect, and the Veteran has not alleged, that the debt at issue was invalid.  Therefore, the validity of the debt will not be addressed in this decision.  


The Board next finds that the creation of the overpayment in the amount of $1,215.64 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  The Veteran advanced that he did not know that the overpayment was created, that he received the education benefits check, cashed it, used the money for tuition and books, and later discovered that the overpayment was created as a result of withdrawal from classes.  The Board finds the Veteran's assertions to be plausible.  Accordingly, the Board finds that the creation of the overpayment in the amount of $1,215.64 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran is at fault in the creation of the overpayment, and that there is no fault of VA that could be balanced against the Veteran's fault.  The record reflects that the Veteran was registered for 12 credit hours for the term from January 15, 2013 to May 6, 2013, and that his enrollment was reduced to 6 credit hours by March 18, 2013.  The record also demonstrates that VA notified the Veteran of his responsibility to immediately report to VA any change in his enrollment because VA cannot pay education benefits for courses he does not attend or withdraw from, or for courses he completes but receives a grade that does not count towards graduation.  See September 2012 VA letter.  Therefore, the Veteran should have been aware that the change in enrollment triggered a responsibility to notify VA of such change.  The Board finds that the failure to provide such notification lies solely with the Veteran and that VA is not at fault.  


The Board finds that repayment of the debt would result in undue hardship by depriving the Veteran of the basic necessities of life.  The regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  A May 2013 VA Form 5655 shows that the Veteran had monthly income of $3,502.00, and monthly expenses of approximately $3,450.00 per month.  An updated August 2013 VA Form 5655 shows that the Veteran had monthly income of $3,502.00, and monthly expenses of approximately $3,500.00 per month.  Based on the foregoing, repayment of the VA educational assistance overpayment amount of $1,215.64 would deprive the Veteran of the basic necessities of life.  The record also reflects that the Veteran has no significant assets that could be used to collect the overpayment debt.  This demonstrates that the Veteran does not have the financial means to pay the debt amount owed to VA while providing for basic necessities.  For these reasons, the Board finds that repayment of the overpayment debt would result in undue hardship to the Veteran.

The Board next finds that recovery of the overpayment would defeat the purpose for which the VA pension benefit was intended, and that waiver of the overpayment debt would not result in unjust enrichment by the Veteran.  VA's educational assistance benefits program (post 9/11 GI Bill under chapter 33) provides payments for up to 36 months of education benefits for eligible Veterans that covers a percentage of expenses related to education such as tuition and fees, books and supplies, and housing.  In this case, the Veteran indicated that he used the amounts at issue to pay for expenses related to education such as tuition and books.  Accordingly, recovery of the overpayment would defeat the purpose of the VA educational assistance program of helping eligible veterans with education expenses.  Moreover, given the Veteran's assertions, the Veteran had no intention to receive a benefit that was not due to him; therefore, waiver of the overpayment debt would not result in unjust enrichment by the Veteran.


Finally, the record does not reflect that reliance on VA pension benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Based on the foregoing, because repayment of the overpayment debt would result in undue 
hardship to the Veteran, the waiver of recovery of the VA indebtedness in the amount of $1,215.64 is warranted on the basis of equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  


ORDER

A waiver of recovery of an overpayment of VA educational assistance benefits in the amount of $1,215.64 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


